DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

Regarding claims 1-23, the claims are directed to time-gated neutron radiography. Applicant’s specification states image quality can be improved through use of time gating (par. [0027]). However, also in par. [0027], the specification describes this improvement as being modeled (“This example was modeled … Figure 2 represents a 2D cross-section representation of modeled objects”). The remainder of the specification also refers to computer models and suggests that, at the time the application was filed, Applicant had possession of computer models of the claimed inventions, but not the claimed inventions themselves.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 5, 8-9, 12, and 20-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “fast neutron”. The term “fast” is a relative term but the term “fast neutron” is commonly used in the art such that the scope of the term is clear. Therefore claim 1 is not rejected under 35 USC 112(b).

Regarding claim 2, the claim recites “substantially mono-energetic pulsed neutron source”. The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner recommends removing the term “substantially” or including an energy spread (e.g., from Applicant’s specification, par. [0027], 50 keV).

	Regarding claim 3, the claim recites “a dense plasma focus (DPF) device”. The term “dense” is a relative term, but the term “dense plasma focus” is commonly used in the art such that the scope of the term is clear. Therefore claim 3 is not rejected under 35 USC 112(b).

	Regarding claim 4, the claim recites “a short pulse neutron source configured to emit neutrons within a pulse length of less than 100 nanoseconds”. The term “short” is a relative term which is defined by the claim (i.e., with a short pulse having a pulse length of less than 100 ns). Therefore claim 4 is not rejected under 35 USC 112(b).

Regarding claim 5, the claim recites “substantially all scattered neutrons”. The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 8, the claim is rejected due to its dependence on claim 5.
Further, the claim recites the limitation “the controller” in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending claim 8 to depend on claim 6 instead of claim 5 since claim 6 recites a controller but claim 5 does not.

Regarding claim 9, the claim is rejected due to its dependence on claim 8.

Regarding claim 12, the claim recites “fast neutron”. The term “fast” is a relative term but the term “fast neutron” is commonly used in the art such that the scope of the term is clear. Claim 12 further recites “substantially all neutrons”. The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 14, Examiner refers to the analysis of claim 3 above.

Regarding claim 20, the claim recites “substantially all of the neutrons”. The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

	Regarding claim 21, Examiner refers to the rejection of claim 2 above.

Regarding claim 23, Examiner refers to the analysis of claim 3 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Swanson (US 5,296,712).

	Regarding claim 19, Swanson discloses a method for radiographically imaging an object 18, comprising: using a pulsed transmission neutron source (10, 12) to emit a pulse of neutrons (thermal neutrons), at least a subplurality of the neutrons (i.e., the neutrons passing through slot 16) being emitted toward the object 18; and using a time-gated neutron detector system (22, 24, 26, 28, 30) to limit a detection of the neutrons emitted from the pulsed transmission neutron source (10, 12) to only those ones of the emitted neutrons that reach the time-gated neutron detector system (22, 24, 26, 28, 30) within a time-gated window 21 (col. 2 ln. 12-68, fig. 1, 3).

	Regarding claim 20, as best understood, Swanson discloses the method of claim 19, wherein substantially all of the neutrons that reach the time-gated neutron detector system (22, 24, 26, 28, 30) are directly received neutrons (i.e., there are no intervening elements between neutron source (10, 12) and detector system (22, 24, 26, 28, 30) at 22; col. 2 ln. 12-68, fig. 1, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 5,296,712) in view of Ogren (Ogren, K. et al. “Spectroscopic fast neutron transmission imaging in a treaty verification setting”, 04 January 2018, AIP Advances 8, 015205).

Regarding claim 1, Swanson discloses a time-gated neutron transmission radiography system, comprising: a pulsed neutron source (10, 12) for producing neutrons (thermal neutrons) in a plurality of directions, with a subplurality of the neutrons (i.e., the neutrons passing through slot 16) being directed at an object 18 to be imaged; and a neutron detector system (22, 24, 26, 28, 30) configured to time-gate the detection of neutrons emitted from the pulsed neutron source (10, 12) to within a time-gated window 21 (col. 2 ln. 12-68, fig. 1, 3).
	Swanson further discloses generating fast neutrons via source 10 and converting them to thermal neutrons via moderator 12 for imaging (col. 2 ln. 12-68, fig. 2). Swanson does not expressly disclose using fast neutrons for transmission radiography.
	Ogren discloses a fast neutron transmission radiography system (Title, Abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Swanson in view of the teachings of Ogren to use fast neutrons for transmission radiography instead of thermal neutrons.
	One would have been motivated to do so to gain an advantage recited in Ogren of using a system capable of measurements of geometric configuration of objects and their material composition for nuclear treaty verification purposes (Ogren, Abstract).

	Regarding claim 2, as best understood, Swanson modified teaches the system of claim 1, wherein the pulsed neutron source comprises a fast, substantially mono-energetic pulsed neutron source (monoenergetic fast neutron transmission; Ogren, Abstract).
Swanson in view of the further teachings of Ogren.
	One would have been motivated to do so to gain an advantage recited in Ogren of using a system capable of measurements of geometric configuration of objects and their material composition for nuclear treaty verification purposes (Ogren, Abstract).

	Regarding claim 5, as best understood, Swanson modified teaches the system of claim 1, wherein the time-gated window is selected to exclude substantially all scattered neutrons (room scattered neutrons) from a recorded signal collected by the neutron detector system (Swanson, col. 1 ln. 22-31, col. 2 ln. 12-68).

	Regarding claim 6, Swanson modified teaches the system of claim 1. Swanson modified does not expressly disclose an electronic controller configured to control operation of the neutron source and the neutron detector system to achieve time gating of the neutrons detected by the neutron detector system in accordance with the time-gated window.
	Examiner takes Official Notice electronic controllers configured to control operation of a neutron source and a neutron detector system were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Swanson to include an electronic controller configured to control operation of the neutron source and the 
	One would have been motivated to do so to avoid the need to manually control the neutron source and neutron detector system each time the system is used.

	Regarding claim 7, Swanson modified teaches the system of claim 1, further comprising a charge coupled device (CCD) 20 in communication with the neutron detector system (22, 24, 26, 28, 30; Swanson, col. 2 ln. 12-68, fig. 1).

	Regarding claim 8, as best understood, Swanson modified teaches the system of claim 5, and further discloses generating an image of the object 18 (Swanson, col. 2 ln. 12-68).
	Swanson modified does not expressly disclose a display in communication with a controller for displaying an image representing at least a portion of the object being imaged.
	Examiner takes Official Notice that controllers and displays in communication with controllers for displaying an image representing at least a portion of an object being imaged were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Swanson to include a display in communication with a controller for displaying an image representing at least a portion of the object being imaged.
Swanson.

	Regarding claim 9, as best understood, Swanson modified teaches the system of claim 8, but does not expressly disclose the display comprises at least one of a liquid crystal display (LCD), a Light emitting diode (LED) display or a cathode ray tube (CRT) display.
	Examiner takes Official Notice liquid crystal displays (LCDs), a Light emitting diode (LED) displays or a cathode ray tube (CRT) displays were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Swanson so that the display comprises at least one of a liquid crystal display (LCD), a Light emitting diode (LED) display or a cathode ray tube (CRT) display.
	One would have been motivated to do so to use a display technology already well-known and commercially available instead of needing to invent a new display technology.

	Regarding claim 10, Swanson modified teaches the system of claim 1, wherein the neutron detector system (22, 24, 26, 28, 30) comprises at least one of an amplifier 26 or detector array 22 which is controlled by time gating a signal being applied thereto, 22, 24, 26, 28, 30; Swanson, col. 2 ln. 12-68, fig. 1).
	Swanson modified does not expressly disclose the signal is a voltage.
	Examiner takes Official Notice that using a voltage as a signal was well-known and routinely practiced in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a voltage as the signal.
	One would have been motivated to do so to be able to use a computer-controlled voltage generator for providing the signal thereby avoiding the need to manually provide the signal.

	Regarding claim 11, Swanson modified teaches the system of claim 10, wherein the neutron detector system (22, 24, 26, 28, 30) comprises an amplifier 26 (Swanson, col. 2 ln. 12-68, fig. 1).
	Swanson modified does not expressly disclose the amplifier comprises a microchannel plate device.
	Examiner takes Official Notice that microchannel plate devices were well-known and routinely used in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Swanson so that the amplifier comprises a microchannel plate device.
	One would have been motivated to do so to increase the signals from detector 22 (Swanson, col. 2 ln. 12-68, fig. 1).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 5,296,712) in view of Ogren (Ogren, K. et al. “Spectroscopic fast neutron transmission imaging in a treaty verification setting”, 04 January 2018, AIP Advances 8, 015205) as applied to claim 1 above, and further in view of Miller (US 4,398,294).

	Regarding claim 3, Swanson modified teaches the system of claim 1, wherein the pulsed neutron source 10 comprises a plasma focus device (Swanson, col. 2 ln. 12-44, fig. 2). Swanson modified does not expressly disclose the pulsed neutron source comprises a dense plasma focus (DPF) device.
	Miller discloses a pulsed neutron source comprises a dense plasma focus device (col. 2 ln. 41-50).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Swanson in view of the teachings of Miller so that the pulsed neutron source comprises a dense plasma focus (DPF) device.
	One would have been motivated to do so to gain an advantage recited in Miller of using a source with a power of 1017 neutrons per pulse (Miller, col. 2 ln. 41-50).

	Regarding claim 4, Swanson modified teaches the system of claim 1, wherein the pulsed neutron source 10 comprises a plasma focus device (Swanson, col. 2 ln. 12-44, fig. 2). Swanson modified does not expressly disclose the pulsed neutron source further 
	Miller discloses a pulsed neutron source comprises a dense plasma focus device configured to emit neutrons within a pulse length of 100 nanoseconds (col. 2 ln. 41-50).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Swanson in view of the teachings of Miller so that the pulsed neutron source further comprises a short pulse neutron source configured to emit neutrons within a pulse length of less than 100 nanoseconds, since it has been held that a prima facie case of obviousness exists where the claimed range does not overlap with the prior art but is merely close. See MPEP 2144.05(I). In this case, the specific pulse length of 100 nanoseconds disclosed by the prior art is close the claimed pulse length of less than 100 nanoseconds.
	One would have been motivated to use such a source to gain an advantage recited in Miller of using a source with a power of 1017 neutrons per pulse (Miller, col. 2 ln. 41-50).

Claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 5,296,712) in view of Ogren (Ogren, K. et al. “Spectroscopic fast neutron transmission imaging in a treaty verification setting”, 04 January 2018, AIP Advances 8, 015205) and Miller (US 4,398,294).

Regarding claim 12, as best understood, Examiner refers to the rejections of claims 1 and 4-6 above.

	Regarding claims 13-14, Examiner refers to the rejection of claim 3 above (a dense plasma focus (DPF) device is inherently a z-pinch device).

	Regarding claim 15, Examiner refers to the rejection of claim 7 above.

	Regarding claim 16, Examiner refers to the rejection of claim 10 above (detector array).

	Regarding claims 17-18, Examiner refers to the rejections of claims 8-9 above, respectively.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 5,296,712) as applied to claim 19 above, and further in view of Ogren (Ogren, K. et al. “Spectroscopic fast neutron transmission imaging in a treaty verification setting”, 04 January 2018, AIP Advances 8, 015205).

Regarding claim 21, Examiner refers to the rejections of claims 1-2 above.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US 5,296,712) as applied to claim 19 above, and further in view of Ogren (Ogren, K. et al. “Spectroscopic fast neutron transmission imaging in a treaty verification setting”, 04 January 2018, AIP Advances 8, 015205) and Miller (US 4,398,294).

Regarding claims 22-23, Examiner refers to the rejections of claims 13-14 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884